Citation Nr: 0514203	
Decision Date: 05/24/05    Archive Date: 06/01/05	

DOCKET NO.  98-16 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VAROs in 
Huntington, West Virginia, and Houston, Texas.  The case was 
previously before the Board in August 2003 at which time it 
was determined that the veteran had submitted new and 
material evidence sufficient to reopen a previously denied 
claim of entitlement to service connection for PTSD.  The 
Board then remanded the case for further development with 
regard to the claims of service connection for PTSD and a 
major depressive disorder.  The case has been returned to the 
Board for appellate review.  

In March 2003, a hearing was held before the undersigned, who 
is the Acting Veterans Law Judge making this decision and who 
was designated by the Chairman of the Board to conduct that 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing is of record.  

The claim of entitlement to service connection for PTSD will 
be addressed in a remand at the end of the decision below.  
That portion of the appeal is remanded to the RO by way of 
the Appeals Management Center in Washington, D.C.  VA will 
notify the veteran should further action be required.  






FINDINGS OF FACT

1.  Evidence requisite for an equitable disposition of the 
claim with regard to service connection for a major 
depressive disorder has been developed and obtained, and all 
due process has been accorded.  

2.  A major depressive disorder was not shown by competent 
clinical evidence during service or for years thereafter.  

3.  There is no competent evidence of a link between the 
veteran's current major depressive disorder and his active 
service.  


CONCLUSION OF LAW

A major depressive disorder was not incurred in or aggravated 
by the veteran's active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the veteran's 
claim as to this issue was denied by the RO in May 1997 as 
not well grounded.  In supplemental statements of the case 
dated in February 2000 and June 2000, although the RO 
indicated that the veteran had not submitted a well-grounded 
claim that could be resolved, it discussed the merits of the 
claim in its reasons and bases.  

As will be discussed in greater detail below, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) was enacted in 
November 2000.  The VCAA eliminated the statutory requirement 
that a claim be well grounded.  Further, the VCAA contained a 
provision that a claim that was denied under the former well-
groundedness standard and that became final during the period 
beginning on July 14, 1999, should be readjudicated as if the 
denial had not been made.  See Section 7(b) of the VCAA.  In 
this case, such readjudication has been essentially 
accomplished by subsequent review of the claim, as indicated 
by the supplemental statement of the case issued during the 
appeal.  

As discussed above, the VCAA eliminated the former statutory 
requirement that a claim be well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  

The VCAA alters the legal landscape in three distinct ways:  
Standard of review, notice, and duty to assist.  The Board 
will address these concepts within the context of the 
circumstances presented in the instant case.  

Standard of Review

The current standard review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Notice 

The VCAA requires VA to notify a claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of what portion, if any, of the evidence is to 
be provided by the claimant and what part, if any, the VA 
will attempt to obtain on behalf of the claimant.  See 
38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Court has confirmed and 
emphasized VA's duties under the VCAA to notify claimants.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court in Pelegrini held, in part, that VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Court in Pelegrini also held, in part, that the VCAA 
notice as required by 38 U.S.C.A. § 5103(a) must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (in this case, the RO) decision on the 
claim for VA benefits.  A review of the evidence in this case 
discloses that the initial RO adjudication of the claim was 
in 1996, a time several years before enactment of the VCAA.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement in this case is 
harmless error.  

In Pelegrini, the Court essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial AOJ decision on a service 
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in the veteran's 
case, the AOJ did not err in not providing such notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any impact on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of the matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  

As noted above, the veteran's claim was received in the mid-
1990's, a time well before the enactment of the VCAA.  

At the outset of the claim, the veteran was informed of the 
evidence necessary to substantiate it.  The statement of the 
case dated in August 1998 provided notice to the veteran of 
the evidence necessary to support the claim of entitlement to 
service connection for depression.  Supplemental statements 
of the case dated in October 1999, February 2000, and June 
2000 also provided notice to him of the evidence of record 
regarding his claim and reasons why the evidence was not 
sufficient to award the benefit sought.  

Moreover, at the March 2003 hearing, the undersigned was 
specifically apprised of the VCAA and was asked to identify 
evidence supportive of his claim.  The Board's remand in 
August 2003 also provided guidance pertaining to the evidence 
and information necessary to substantiate the claim.  In May 
2004 he was notified that he was going to be scheduled for an 
examination for psychiatric purposes at a VA medical 
facility.  

In sum, the Board finds the RO has complied with notice 
requirements of the VCAA and its implementing regulations.  

Again, the Board notes that all the VCAA requires is that the 
duty to notify is satisfied and that a claimant is given the 
opportunity to submit information and evidence in support of 
a claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Accordingly, because each of the four content requirements of 
the VCAA notice set forth in Pelegrini has been satisfied in 
this case, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

Duty to Assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating a claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and records of post service 
medical treatment.  

The Board particularly notes that the veteran, pursuant to 
the Board's August 2003 remand, was provided with a 
psychiatric examination in June 2004.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  At 
his request, he was accorded a personal hearing before the 
Board.  The transcript of that hearing before the undersigned 
in Houston in March 2003 is of record.  

In sum, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and believes that 
the development of the claim has been consistent with the 
provisions of the VCAA.  Accordingly, the Board will proceed 
to a decision on the merits as to the issue on appeal.  

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service connection presupposes a current diagnosis of a 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 235 (1992).  

The Board notes that although the veteran currently carries 
diagnoses that include a major depressive disorder, a 
psychosis has not been reported.  See 38 C.F.R. § 4.130 
(2004) (listing psychoses).  A psychosis may be presumed to 
have been incurred in service when the record shows findings 
of such within one year of service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

As discussed above, in order for service connection to be 
granted, three elements must be present:  (1) current 
disability; (2) inservice incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  

The medical evidence demonstrates the presence of a major 
depressive disorder since the early 1980's.  Therefore, 
Hickson element (1), a current disability, is satisfied.  

However, with respect to Hickson element (2), inservice 
incurrence of that disability, the veteran's service medical 
records are without reference to complaint or abnormalities 
pertaining to the veteran's psychiatric status.  

The medical evidence of record includes a discharge summary 
pertaining to VA hospitalization of the veteran in October 
1985 for treatment and evaluation of "depression."  The 
veteran stated that he had been having problems with drinking 
for the past several years.  He stated that his wife worked 
and supported the family, including himself and four 
children.  He indicated that as a result, he felt guilty, 
depressed, and unmotivated to do things.  He also slept 
excessively and lost interest in activities.  He stated he 
had been given various medications, but stopped them all 
because they did not seem to help.  He further related that 
he had been convicted of robbery several years ago and had 
been put on probation, and had five years to go on the 
probation.  Hospital course was uneventful.  The diagnoses 
included alcohol dependency and alcohol rehabilitation.  

Additional post service medical evidence of record shows 
treatment and evaluation for depression and related symptoms 
in the years thereafter, primarily since the mid-1990's.  The 
evidence includes the report of a psychological evaluation 
done in December 1999 by J. Walter Bordages, Ph.D., to the 
effect that he evaluated the veteran for the Texas 
Rehabilitation Commission Disability Determination Services.  
The veteran complained of a history of depression since the 
late 1960's when he was in the Navy.  He complained of 
difficulty sleeping, psychomotor retardation, and euthymic 
mood.  He maintained minimum contact with others.  He also 
tended to be suspicious and paranoid with the intentions of 
others, symptoms that he claimed were attributable to his 
days in the Navy.  He also attributed his depression to his 
experiences in the Navy.  He stated it was a very stressful 
time and recalled that he was often called to general 
quarters during action and was constantly afraid of the ship 
being sunk and his being unable to swim.  It was related VA 
last hospitalized him for recurrent depression in September 
1994 for suicidal ideation and verbalizations.  Reportedly, 
he had been hospitalized previously, once in 1982 and again 
in 1988.  

Following examination, the Axis I diagnoses included major 
depressive disorder, recurrent, moderate, with melancholic 
features.  Psychosocial stressors were given as problems with 
primary support group (divorce); problems related to the 
social environment (inadequate social support); educational 
problems (academic difficulties); occupational problems 
(unemployment); economic problems (extreme poverty, 
inadequate finances, and insufficient welfare support).  

Pursuant to the Board's remand, the veteran was accorded a 
psychiatric examination by VA in June 2004.  The claims file, 
electronic medical records, and the Board's remand 
instructions were reviewed by the examiner.  In addition, 
psychological testing was administered.  The examiner stated 
that the veteran "repeatedly" stated that he did not know why 
he was being examined.  He thought that his paperwork was in 
Washington and he believed he was supposed to be getting 
paid.  He stated that he became depressed in 1982, but he 
identified no precipitant.  He indicated that around that 
time he began having nightmares in which he dreamed of 
falling off high places, or being occasionally chased by 
dogs.  He stated that he could not sleep because of the 
nightmares and he could not eat because of a lack of 
appetite.  He also said he felt sad and withdrawn and did not 
want to be around crowds.  He had "no joy," and had lost 
interest in things.  He stated that after about a month he 
went to a VA medical facility where he was given medicine to 
help sleep.  He reported three hospitalizations throughout 
his life and stated he did not feel as though they had helped 
him at all.  He believed his depression was about the same at 
the present time as it was back in 1982.  

When asked to explain how his military service related to his 
depressive symptoms, he stated that he could not explain the 
link, other than "worrying that the ship would break in two, 
and that he did not know how to swim."  He did not identify 
any other link between the two circumstances.  He added that 
between his discharge from service in 1968 and 1982, he had 
no significant depressive symptoms.  

With regard to social interaction, the veteran related having 
many good friends in service and in the years thereafter.  
However, he stated that in 1982, he felt he strayed away from 
his friends because he worried that they would see his 
depression.  

Clinical findings were recorded and the veteran was given an 
Axis I diagnosis of recurrent major depressive disorder, 
described as being in partial remission with the use of 
medications.  The Axis II diagnosis was deferred.  The 
examining psychologist opined that it "is not at least as 
likely as not" that the veteran's major depressive disorder 
was etiologically linked to his military service.  The 
psychologist stated that this determination was made given 
that the veteran could provide no precipitance to his 
depression in 1982 and could not explain how he had no 
symptoms from 1968 until 1982.  When asked to try to link his 
service concerns with the depression, the veteran was only 
able to identify the worry he had with falling off high 
places and "the being chased though this did not happen to 
him nor did he observe this while he was in the Navy."  

In view of the foregoing, only Hickson element (1) is shown 
as satisfied with regard to the question of service 
connection for a major depressive disorder.  The Board notes 
that Hickson element (3), a medical nexus, is not satisfied, 
inasmuch as there cannot be a nexus between two items (a 
current disability and an inservice disability) when only one 
of those items is shown to exist.  As noted above, the 
veteran was accorded a comprehensive psychiatric examination, 
to include psychological testing, and the examiner concluded 
that it was not at least as likely as not that his major 
depressive disorder was etiologically linked to his military 
service many years ago.  There is no medical evidence to the 
contrary.  The Board must therefore conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a major depressive 
disorder.  


ORDER

Service connection for a major depressive disorder is denied.  


REMAND

In this case, a review of the record discloses varying 
psychiatric diagnoses, including PTSD.  The veteran has 
submitted various statements regarding stressful incidents 
and circumstances that he believes are related to his claimed 
PTSD.  He also offered testimony at the hearing before the 
undersigned in March 2003 pertaining to those incidents.  At 
the hearing he stated that while serving off the coast of 
Vietnam, his ship was fired on by enemy torpedoes.  He also 
claimed there was one occasion when the ship was in Hong Kong 
or the Philippines and "the steam line blew up down in the 
engine room and that put a fright real bad."  (Transcript, 
page 6).  

The Board notes that service personnel records show the 
veteran served in the Navy as an enlisted fireman aboard the 
U.S.S. Procyon (AF-61), a refrigeration supply ship.  There 
is no evidence of record that the RO has attempted to obtain 
credible supporting evidence of the claimed stressors or any 
details regarding activities of the veteran's ship while in 
the waters off the coast of Vietnam.  See M-21, Part III, 
paragraph 5.14 (August 12, 2003).  For instance, no attempt 
has been made to obtain the command history and deck logs for 
the ship.  

The Board notes that the psychiatric examination the veteran 
was accorded by VA in June 2004 was concerned primarily with 
the veteran's depressive disorder and for some reason did not 
explore the possibility of the veteran having PTSD.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  The RO should request more specific 
details of the reported inservice 
stressful incidents, such as dates, 
places, unit of assignment at the time of 
the events, description of events, and if 
appropriate, names and any other 
identifying information concerning any of 
the individuals involved in the events.  
At a minimum, the veteran must indicate 
the location and approximate time (a two-
month specific date range) of the 
stressful event or events in question, in 
particular, the reported fire in the 
steam room while near Hong Kong or the 
Philippines.  The veteran is to be 
informed that this information is vitally 
necessary to obtain support of evidence 
of the stressful event or events and that 
failure to respond or provide an 
incomplete response may result in denial 
of the claim.  

2.  Regardless of whether the veteran 
provides a detailed stressor or 
statement, the RO must then review the 
entire claims file, including the 
veteran's previous statements and 
stressors, and any additional information 
submitted by him or otherwise obtained 
pursuant to his treatment, and prepare a 
summary of all his claimed stressors.  
The summary, a copy of his DD 214, and a 
copy of this REMAND, should be sent to 
the United States Armed Services Center 
for Research of Unit Records (CURR), 7798 
Cissna Road, Springfield, Virginia, Zip 
Code 22150.  A summary and all associated 
documents should also be sent to the 
Naval Historical Center at Building 57, 
805 Kidder Breese Street SE, Washington 
Navy Yard, Washington, D.C., regarding 
stressors alleged by the veteran to have 
occurred during his service aboard the 
U.S.S. Procyon (AF-61) in 1967.  In 
particular, these agencies should be 
requested to provide any available 
information that might corroborate 
whether or not there was a fire aboard 
the Procyon during the year 1967.  The 
agencies should be asked to provide 
command or unit histories with regard to 
the ship from 1967 and early 1968, to the 
extent possible.  

3.  Then, the veteran should be accorded 
a VA psychiatric examination for the 
purposes of determining whether he has 
PTSD.  The claims folder must be made 
available to and reviewed by the examiner 
in connection with the examination.  The 
examiner should then identify any 
psychiatric disorders present.  If the 
examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify the stressors 
responsible.  In determining whether or 
not the veteran has PTSD due to an 
inservice stressor, only the history 
specifically verified by the RO may be 
relied upon.  If PTSD is not diagnosed, 
the examiner should explain why the 
diagnosis is not made.  The complete 
rationale for any opinion expressed 
should be provided.  

4.  Following completion of the above, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be issued a 
supplemental statement of the case and be 
afforded the opportunity to respond 
thereto.  

Then, the case should be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


